Judgment unanimously reversed, on the facts, without costs, and a new trial granted unless plaintiff shall within 10 days stipulate to reduce the verdict to the sum of $125,000, in which event the judgment is modified accordingly and, as modified, affirmed. Memorandum: Plaintiff, a steamfitter, sustained back, knee and rib injuries in a fall from a scaffold. Under all of the circumstances, *744we find the jury’s verdict of $225,000 grossly excessive and, therefore, reverse and grant a new trial unless plaintiff stipulates to a reduction in the verdict to the sum of $125,000. (Appeal from judgment of Supreme Court, Erie County, Corning, J. — negligence.) Present — Dillon, P. J., Simons, Hancock, Jr., Doerr and Schnepp, JJ.